DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 11/15/2021 and 12/30/2021 have been entered. Applicant amended claim 21 in the 11/15/2021 amendment, and did not add or cancel any claims in the 11/15/2021 amendment. Claims 1, 7, 8, 14 and 21 were amended by applicant in the 12/30/2021 supplemental amendment, and no claims were cancelled or added in the supplemental amendment. Claim 20 was previously cancelled in the amendment filed 10/14/2020. Therefore, claims 1-19 and 21 are pending.
The objection to claim 21 set forth in the previous Office Action, has been withdrawn due to Applicant’s amendments to that claim in the 11/15/2021 amendment.
The rejections of claims 1–3, 5–6, 8–10, 12–13 and 15–19 under 35 U.S.C. 101, set forth in the previous Office Action, have been withdrawn due to Applicant’s claim amendments submitted in the 12/30/2021 supplemental amendment.

Allowable Subject Matter
Claims 1-19 and 21 are allowed over the prior art of record.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:

The prior art of record Spears et al. (U.S. Patent Application Pub. No. 2014/0136104, hereinafter “Spears”) teaches a method for predicting the future location of a user based on predicting the route that the user might take. Spears discloses “FIG. 12 shows a schematic diagram of a route provider (140) in accordance with an embodiment. The route provider (140) can be, for example, a data processing system (170) that is configured to predict a route (1252) that a user (101) will likely employ and communicate the predicted route (1252) to the portal (143)… the route provider (140) which can be comprised in the memory (167), includes a location information receiver (1242), a route dictionary builder (1244), a route predictor (1246) and a route information transmitter (1248)” and “A route dictionary (1150) associated with the user is accessed (1304) and a partial term that encodes the portion of the route traversed by the user is retrieved (1306). The user's (101) likely route is predicted (1308) based at least on the partial term which indicates a portion of the route already traversed by the user (101)” (See, e.g., Spears Fig. 12 and paragraphs 234 and 236). 
Spears also discloses that “It is possible that the user is on the way to the outdoor mall (1410) and hence the route the user (101) would traverse is `mlk`. It is also possible that the user will not stop at the outdoor mall (1416) and will instead proceed all the way to the residence/starting point (1404) in which case the user (101) will take the route `mlkjgdB`. Without reference to the context data, based only on the frequency count it can be predicted that the likelihood of the user taking route `mlk` is about 16% whereas the likelihood of the user (101) taking the route `mlkjgdB` is 83%” (See, e.g., Spears Fig. 23 and paragraph 249). 

The prior art of record non-patent literature Alahi et al. (“Social LSTM: Human Trajectory Prediction in Crowded Spaces”, IEEE Conference on CVPR (2016), pp. 961-971, hereinafter “Alahi”) teaches the method of predicting future trajectories of pedestrians or vehicles within an environments based on past positions using Recurrent neural networks and a “Social” LSTM. Alahi discloses “This motivates us to build a model which can account for the behavior of other people within a large neighborhood, while predicting a person’s path. In this section, we describe our pooling based LSTM model (Fig. 2) which jointly predicts the trajectories of all the people in a scene. We refer to this as the ‘Social’ LSTM model … Every person has a different motion pattern: they move with different velocities, acceleration and have different gaits. We need a model which can understand and learn such person-specific motion properties from a limited set of initial observations corresponding to the person” and “We can observe more interesting patterns in the predicted trajectories for the 3-person group. In particular, our model makes intelligent route choices to yield for others and preempt future collisions” (See, e.g., Alahi, pages 963, sec. 3 – 3.1 and 966, sec. 4.1). 
Alahi further discloses that “Humans moving in crowded scenes adapt their motion based on the behaviour of other people in their vicinity. For instance, a person could completely alter his/her path or stop momentarily to accommodate a group of people moving towards him. Such deviation in trajectory cannot be predicted by observing the person in isolation. Neither, can it be predicted with simple ‘repulsion’ or ‘attraction’ functions (the traditional social forces models [24, 43, 73, 50]). This motivates us to build a model which can account for the behavior of other people within 
The prior art of record Gross et al. (U.S. Patent Application Pub. No. 2016/0360336, hereinafter “Gross”) teaches a method of using a machine learning model which can make predictions about actions a user might take with an application with a particular event without the use of historical data. Gross discloses that “When a user first begins using a device, there would be no historical data for making predication about actions the use might take with an application after a particular event. In an initial mode, historical data can be obtained while no predictions are provided” and “In such instances, the prediction engine 36_302 may not only output the suggested application, but also output a command specific to that application, such as a command to play the selected music in a music application or a command to initiate guidance of a specific route in a map application” (See, e.g., Gross, paragraphs 1719 and 1898).
The prior art of record non-patent literature Dimitriou et al. (“Adaptive hybrid fuzzy rule-based system approach for modeling and predicting urban traffic flow”, Transportation Research Part C 16 (2008), pp. 554–573, hereinafter “Dimitriou”) teaches a method of using an adaptive hybrid fuzzy rule-based system (FRBS) approach for the modeling and short-term forecasting of traffic flow in urban arterial networks with the incorporation of an expert’s knowledge on local traffic conditions within the model structure. Dimitriou additionally discloses “an adaptive hybrid fuzzy rule-based system (FRBS) approach for the modeling and short-term fore-casting of 
Dimitriou also discloses “FRBS can be augmented with suitable calibration techniques to improve the performance of the model. The calibration mechanism, typically known as tuning process, is used to complement expert’s decisions on both the fuzzification and rule base formation in the FRBS” (See, e.g., Dimitriou, page 557, sect. 2.2).
However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of independent claim 1.
For example, the prior art of record does not anticipate or render obvious the limitations:
training an object-specific prediction model using history route data of the target object;
performing at least one prediction for a second route to be traversed by the target object based on a hybrid model jointly applying the first route, the at least one prediction being performed with a hybrid consideration using the hybrid model of the object-specific prediction model, an object group-specific prediction model, and an object-independent prediction model; and … 
wherein the hybrid model completes the prediction when history data is missing or insufficient from a beginning phase of a route prediction platform from one of the 
as recited in independent claim 1 in combination with the other limitations of the claim. Independent claims 8 and 15 recite similar distinguishing features.
Thus, independent claims 1, 8 and 15 are patently distinct over the prior art of record for at least the reasons above. 
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.
Moreover, independent claims 1, 8 and 15 each recite that the steps/actions include “training the object-specific prediction model using history route data of the target object” and then “performing at least one prediction for a second route to be traversed by the target object based on a hybrid model jointly applying the first route, the at least one prediction being performed with a hybrid consideration using the hybrid model of the object-specific prediction model, an object group-specific prediction model, and an object-independent prediction model”. These additional limitations and features, in combination with the other limitations of recited in claims 1, 8 and 15 goes beyond an abstract idea (mental processes). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125